Exhibit 10.1

EXECUTION VERSION

AGREEMENT

This Agreement (this “Agreement”) is made and entered into as of April 21, 2014,
by and among BJ’s Restaurants, Inc. (the “Company”), PW Partners Atlas Fund II
LP (“Atlas Fund II”), PW Partners Atlas Fund LP (“Atlas Fund I”), PW Partners
Master Fund LP (“PW Master Fund”), PW Partners Atlas Funds, LLC (“Atlas Fund
GP”), PW Partners, LLC (“PW Master Fund GP”), PW Partners Capital Management LLC
(“PW Capital Management”), Patrick Walsh (“Mr. Walsh” and collectively, with
Atlas Fund II, Atlas Fund I, PW Master Fund, Atlas Fund GP, PW Master Fund GP
and PW Capital Management, the “PW Group Shareholders”), Luxor Capital Partners,
LP (the “Onshore Fund”), Luxor Wavefront, LP (the “Wavefront Fund”), Luxor
Capital Partners Offshore Master Fund, LP (the “Offshore Master Fund”), Luxor
Capital Partners Offshore, Ltd. (the “Offshore Feeder Fund”), Luxor Spectrum
Offshore Master Fund, LP (the “Spectrum Master Fund”), Luxor Spectrum Offshore,
Ltd. (the “Spectrum Feeder Fund” and collectively, with the Onshore Fund, the
Wavefront Fund, the Offshore Master Fund, the Offshore Feeder Fund and the
Spectrum Master Fund, the “Luxor Funds”), LCG Holdings, LLC (“LCG Holdings”),
Luxor Capital Group, LP (“Luxor Capital Group”), Luxor Management, LLC (“Luxor
Management”), Christian Leone (collectively with the Luxor Funds, LCG Holdings,
Luxor Capital Group and Luxor Management, the “Luxor Shareholders”), Zelman
Capital, LP (“Zelman LP”), Zelman Capital, LLC (“Zelman LLC”), David S. Zelman
(“Mr. Zelman”) and Jason G. Bernzweig (“Mr. Bernzweig” and collectively, with
Zelman LP, Zelman LLC and Mr. Zelman, the “Zelman Shareholders”) (the Zelman
Shareholders and collectively, with the Luxor Shareholders and the PW Group
Shareholders, the “PW Group/Luxor/Zelman Shareholders”) (each of the Company and
the PW Group/Luxor/Zelman Shareholders, a “Party” to this Agreement, and
collectively, the “Parties”).

RECITALS

WHEREAS, on February 28, 2014, Atlas Fund II submitted a notice to the Company
nominating Jason G. Bernzweig, Mark A. McEachen, Jeffrey C. Neal, Emanuel R.
Pearlman and Patrick Walsh as nominees (the “Notice of Nomination”) to be
elected to the Company’s board of directors (the “Board”) at the 2014 annual
meeting of shareholders of the Company, including any adjournment or
postponement thereof (the “2014 Annual Meeting”);

WHEREAS, the PW Group Shareholders currently beneficially own 1,180,714 shares
of the Common Stock, no par value per share, of the Company (the “Common
Stock”), which represented approximately 4.1% of the issued and outstanding
shares of Common Stock as of April 16, 2014;

WHEREAS, the Luxor Shareholders currently beneficially own 3,203,119 shares of
the Common Stock, which represented approximately 11.3% of the issued and
outstanding shares of Common Stock as of April 16, 2014;

WHEREAS, the Zelman Shareholders currently beneficially own 150,000 shares of
the Common Stock, which represented approximately 0.5% of the issued and
outstanding shares of Common Stock as of April 16, 2014; and



--------------------------------------------------------------------------------

WHEREAS, the Company and the PW Group/Luxor/Zelman Shareholders have determined
to come to an agreement with respect to the election of members of the Board at
the 2014 Annual Meeting, certain matters related to the 2014 Annual Meeting and
certain other matters, as provided in this Agreement.

NOW, THEREFORE, in consideration of and reliance upon the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Parties hereto
agree as follows:

1. Board Nomination; Board Composition.

(a) The Company shall cause the Board simultaneous with the execution and
delivery of this Agreement by all Parties to adopt and make effective a
resolution (i) increasing the size of the Board from ten to eleven members and
(ii) appointing Mark A. McEachen (“Mr. McEachen”) to fill the resulting vacancy.

(b) The Company further agrees to include each of Mr. Walsh, Mr. McEachen and
Noah Elbogen (“Mr. Elbogen”, and together with Mr. Walsh and Mr. McEachen, the
“Nominees”) or their Replacements (as defined below) in its slate of nominees
for election as three of eleven directors of the Company at the 2014 Annual
Meeting (the “2014 Company Slate”). The Nominees or their Replacements, as the
case may be, shall serve as director nominees (i) to fill the eleventh
directorship created on the Board and (ii) in the place of incumbent directors
John Grundhofer and William Hyde, both of whom have elected not to stand for
re-election as directors, neither of whom shall be re-nominated by the Company
and both of whose terms as directors shall expire at the 2014 Annual Meeting.
The Board will publicly recommend and solicit proxies for the election of the
Nominees or their Replacements, as the case may be, at the 2014 Annual Meeting
in the same manner and devoting the same resources as it does for all the other
members of the 2014 Company Slate, which will be no less than in past years. In
the event any Nominee or his Replacement is not elected as a director of the
Company at the 2014 Annual Meeting (each, an “Unelected Nominee”), the Company
shall immediately cause an existing director (other than the Nominees or their
Replacements) to resign from the Board and appoint the Unelected Nominee as a
director of the Company to fill the vacancy created by such resignation.

(c) To the extent a Nominee or his Replacement is unable or unwilling for any
reason to serve as a nominee for election at the 2014 Annual Meeting or as a
director at any time during the Covered Period (as defined below), and the PW
Group/Luxor/Zelman Shareholders and their Affiliates and Associates continue at
such time to collectively beneficially own the number of shares of Common Stock
equal to at least 7.5% of the then outstanding shares of Common Stock, the PW
Group/Luxor/Zelman Shareholders may select and submit (which submission need not
comply with the nomination requirements of the Company’s Bylaws) a qualified
candidate, who qualifies as “independent” under the applicable rules of the
NASDAQ Stock Market, the applicable provisions of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and the rules and regulations of the
Securities and Exchange Commission (“SEC”) and under the Company’s Corporate
Governance Guidelines as they currently exist and are applied and is reasonably
acceptable to the Governance and Nominating Committee, in its good faith
judgment after exercising its fiduciary duties, as a replacement nominee or
director,

 

-2-



--------------------------------------------------------------------------------

who shall serve as the nominee for election as director or as a director, as
applicable, in lieu of the Nominee or his Replacement who is unable or unwilling
to so serve (each, a “Replacement”). The Governance and Nominating Committee
will make, and inform the PW Group/Luxor/Zelman Shareholders of, its
determination within 15 days of receiving the selection and the information
required under Section 1(d)(ii) with respect to such selection. If the
submission is rejected in accordance with this Section 1(c), the PW
Group/Luxor/Zelman Shareholders may submit additional candidates satisfying
these qualifications until a mutually acceptable Replacement is identified. The
Board will designate the Replacement as a nominee for election as a director or
appoint the Replacement as a director, as applicable, promptly after he has been
agreed upon pursuant to the foregoing procedures but, in any event, no later
than five business days after such Replacement has been agreed upon pursuant to
the foregoing procedures.

(d) (i) The PW Group/Luxor/Zelman Shareholders on behalf of themselves and their
respective Affiliates and Associates agree irrevocably to withdraw the
Nomination Notice and any related materials, notices or demands submitted to the
Company in connection therewith, and (ii) the PW Group/Luxor/Zelman Shareholders
on behalf of themselves and their respective Affiliates and Associates agree to
provide to the Company information required to be disclosed for directors,
candidates for directors, and their Affiliates and representatives in a proxy
statement or other filings under applicable law or stock exchange rules or
listing standards, information in connection with assessing eligibility,
independence and other criteria applicable to directors or satisfying compliance
and legal obligations, including obligations relating to liquor licensing and
franchise operations, solely with respect to the Nominees or their Replacements,
but shall not be required to provide information not traditionally requested and
obtained from other Company directors.

(e) While serving as a member of the Board, the Nominees or their Replacements
shall comply in the same manner as directors generally with all policies,
procedures, processes, codes, rules, standards and guidelines applicable to all
Board members, including without limitation the Company’s Code of Integrity,
Ethics and Conduct, Corporate Governance Guidelines and Statement of Company
Policy: Securities Trading Company Personnel (as each may be amended from time
to time for all directors) (it being understood that nothing contained therein
or herein prohibits the PW Group/Luxor/Zelman Shareholders from (i) maintaining
positions they hold as of the date hereof relating to securities of the Company
or (ii) selling or otherwise disposing of or unwinding positions they hold as of
the date hereof or may subsequently acquire, to the extent permitted herein,
relating to securities of the Company outside of any “blackout period” under the
Statement of Company Policy: Securities Trading Company Personnel), and preserve
the confidentiality of Company business and information, including discussions
or matters considered in meetings of the Board or Board committees to the extent
not disclosed publicly by the Company. The Company has furnished to the
Nominees, prior to the execution of this Agreement, copies of all such policies,
procedures, processes, codes, rules, standards and guidelines that are currently
in effect.

(f) During the Covered Period, the number of directors constituting the Board
will be fixed at eleven.

 

-3-



--------------------------------------------------------------------------------

(g) The Board will promptly, but in any event no later than the first meeting of
the Board immediately following the conclusion of the 2014 Annual Meeting,
appoint Mr. Walsh and Mr. McEachen to the Compensation Committee, Mr. McEachen
to the Audit Committee and Mr. Elbogen to the Governance and Nominating
Committee. The Company further agrees that (i) it will cause one Nominee or a
Replacement to be appointed to any committee of the Board formed after the
execution of this Agreement and (ii) it will not cause any of the Nominees or
their Replacements, as the case may be, to be removed or disqualified from any
committee of the Board to which such individual was appointed pursuant to the
terms of this Agreement, except to the extent the rules of the NASDAQ Stock
Market or applicable provisions of the Exchange Act, or the rules and
regulations of the SEC promulgated thereunder, would not allow for such
continued service. In the event any Nominee or Replacement ceases to serve on
the Board or any committee or subcommittee, then the PW Group/Luxor/Zelman
Shareholders will be entitled to select the Nominee or Replacement who will take
the place of the departing director, provided such Nominee or Replacement will
be qualified under any rules of the NASDAQ Stock Market or applicable provisions
of the Exchange Act, or the rules and regulations of the SEC promulgated
thereunder governing such service.

(h) During the Covered Period, the Board will ensure that the Nominees or any of
their Replacements, as applicable, will receive the same benefits of directors’
and officers’ insurance and any indemnity and exculpation arrangements available
generally to the other Board members and the same compensation for service as a
director as the compensation received by the other Board members.

(i) The Company agrees to use its reasonable best efforts to hold the 2014
Annual Meeting on June 3, 2014 or as soon as reasonably practicable thereafter,
but in no event will the 2014 Annual Meeting be held more than 13 months after
the anniversary of the previous annual meeting of the Company’s shareholders.

(j) The Company has authorized, and intends in good faith, subject to market
conditions, to effectuate, a share buyback program in accordance with the terms
set forth in the Press Release (as defined below).

(k) The Company has retained a consulting firm that has been agreed upon by the
Parties for the purpose of assisting the Company on cost-cutting initiatives.

2. Standstill.

(a) Each of the PW Group Shareholders solely on behalf of itself and its
respective Affiliates and Associates, each of the Luxor Shareholders solely on
behalf of itself and its respective Affiliates and Associates and each of the
Zelman Shareholders solely on behalf of itself and its respective Affiliates and
Associates hereby severally and not jointly agrees that from the date hereof
until the termination of this Agreement in accordance with Section 5 (the
“Covered Period”), except as expressly set forth in this Agreement, neither it
nor any of its Affiliates or Associates will, and it will cause each of its
Affiliates and Associates not to, directly or indirectly in any manner, alone or
in concert with others:

 

-4-



--------------------------------------------------------------------------------

(i) make, engage in, or in any way participate in, directly or indirectly, any
“solicitation” of proxies (as such terms are used in the proxy rules of the SEC
but without regard to the exclusion set forth in Rule 14a-1(l)(2)(iv) of the
Exchange Act) or consents to vote, or seek to advise, encourage or influence any
person with respect to the voting of any securities of the Company or any
securities convertible or exchangeable into or exercisable for any such
securities (collectively, “securities of the Company”) for the election of
individuals to the Board or to approve shareholder proposals, or become a
“participant” in any contested “solicitation” for the election of directors with
respect to the Company (as such terms are defined or used under the Exchange
Act) (other than a “solicitation” or acting as a “participant” in support of all
of the nominees of the Board at any shareholder meeting) or make or be the
proponent of any shareholder proposal (pursuant to Rule 14a-8 under the Exchange
Act or otherwise);

(ii) form, join, encourage, influence, advise or in any way participate in any
“group” (as such term is defined in Section 13(d)(3) of the Exchange Act for
purposes of this Agreement, any such group, a “Section 13(d) Group”) with any
persons (other than, with respect to PW Group/Luxor/Zelman Shareholders, a
Section 13(d) Group that includes all or some of the persons identified on the
Group 13D as of the date hereof and their Affiliates and Associates, but not
including any other entities or persons not identified on the Group 13D as of
the date hereof) with respect to any securities of the Company or otherwise in
any manner agree, attempt, seek or propose to deposit any securities of the
Company in any voting trust or similar arrangement, or subject any securities of
the Company to any arrangement or agreement with respect to the voting thereof,
except as expressly set forth in this Agreement;

(iii) acquire, offer or propose to acquire, or agree to acquire, directly or
indirectly, whether by purchase, tender or exchange offer, through the
acquisition of control of another person, by joining a partnership, limited
partnership, syndicate or other group (including any Section 13(d) Group),
through swap or hedging transactions or otherwise, any securities of the Company
or any rights decoupled from the underlying securities of the Company that
(A) to the extent any of the PW Group Shareholders, the Luxor Shareholders and
the Zelman Shareholders remain members of a Section 13(d) Group with any of the
others, would result in the PW Group/Luxor/Zelman Shareholders (together with
their Affiliates and Associates and any other persons with whom any of such PW
Group/Luxor/Zelman Shareholders constitutes a Section 13(d) Group ) having
beneficial ownership, as determined in accordance with Rule 13d-3 of the
Exchange Act, over more than 19.99% in the aggregate of the shares of Common
Stock outstanding at such time or (B) to the extent none of the PW Group
Shareholders, the Luxor Shareholders or the Zelman Shareholders are members of a
Section 13(d) Group with any of the others, would result in (1) with respect to
the PW Group Shareholders (together with their Affiliates and Associates and any
other persons with whom they may be a Section 13(d) Group) having beneficial
ownership, as determined in accordance with Rule 13d-3 of the Exchange Act, over
more than 8.5% in the aggregate of the shares of Common Stock outstanding at
such time, (2) with respect to the Luxor Shareholders (together with their
Affiliates and Associates and any other persons with whom they may be a
Section 13(d) Group) having beneficial ownership, as determined in accordance
with Rule 13d-3 of the Exchange Act, over more than 13.5% in the aggregate of
the shares of

 

-5-



--------------------------------------------------------------------------------

Common Stock outstanding at such time, or (3) with respect to the Zelman
Shareholders (together with their Affiliates and Associates and any other
persons with whom they may be a Section 13(d) Group) having beneficial
ownership, as determined in accordance with Rule 13d-3 of the Exchange Act, over
more than 1.0% in the aggregate of the shares of Common Stock outstanding at
such time; provided that nothing herein will require Common Stock to be sold to
the extent such persons, collectively with their Affiliates and Associates,
exceed the ownership limit applicable to such persons under this paragraph
solely as the result of a share repurchase or similar Company action that
reduces the number of outstanding shares of Common Stock so long as the
beneficial ownership interest of such persons, collectively with their
Affiliates and Associates, do not increase thereafter (except solely as a result
of further corporate actions taken by the Company), unless and until such
ownership interest before and after such subsequent increase does not exceed
such limitation;

(iv) effect or seek to effect (including, without limitation, by entering into
any discussions, negotiations, agreements or understandings whether or not
legally enforceable with any person), offer or propose to effect, cause or
participate in, or in any way assist or facilitate any other person to effect or
seek, offer or propose to effect or participate in, any tender or exchange
offer, merger, consolidation, acquisition, scheme, arrangement, business
combination, recapitalization, reorganization, sale or acquisition of material
assets, liquidation, dissolution or other extraordinary transaction involving
the Company or any of its subsidiaries or joint ventures or any of their
respective securities (each, an “Extraordinary Transaction”), or make any public
statement with respect to an Extraordinary Transaction; provided, however, that
this clause shall not (A) preclude the tender by any PW Group/Luxor/Zelman
Shareholders or an Affiliate or an Associate thereof of any securities of the
Company into any tender or exchange offer, or vote by any PW Group/Luxor/Zelman
Shareholders or an Affiliate or Associate thereof of any securities of the
Company with respect to any Extraordinary Transaction or (B) prohibit any PW
Group/Luxor/Zelman Shareholders or Affiliate or Associate thereof from offering
to purchase assets of the Company if the sale of such assets is initiated by the
Company through an open bidding process or from offering to purchase the
securities of the Company if a member of the Company’s current or previous
management, any director or former director, or any of their Affiliates or
Associates has publicly offered to acquire all or substantially all of the
equity securities of the Company in a “take private” transaction subject to Rule
13e-3 promulgated under the Exchange Act;

(v) engage in any short sale or any purchase, sale or grant of any option,
warrant, convertible security, stock appreciation right, or other similar right
(including, without limitation, any put or call option or “swap” transaction)
with respect to any security (other than a broad-based market basket or index)
that includes, relates to or derives any significant part of its value from a
decline in the market price or value of the securities of the Company (it being
understood that the PW Group/Luxor/Zelman Shareholders may sell or otherwise
dispose of or unwind call option, swap or hedging positions they may have as of
the date hereof relating to securities of the Company);

(vi) (A) call or seek to call, alone or in concert with others, any meeting of
shareholders, including by written action, (B) seek representation on, or
nominate any

 

-6-



--------------------------------------------------------------------------------

candidate to, the Board, except as set forth herein, (C) seek the removal of any
member of the Board, (D) solicit consents from shareholders or otherwise act or
seek to act by written action, (E) conduct a referendum of shareholders or
(F) make a request for any shareholder list or other Company books and records,
whether pursuant to Section 1600 of the California Corporations Code or
otherwise;

(vii) take any action in support of or make any proposal or request that
constitutes: (A) advising, controlling, changing or influencing the Board or
management of the Company, including any plans or proposals to change the number
or term of directors or to fill any vacancies on the Board, except as set forth
herein, (B) any material change in the capitalization, stock repurchase programs
and practices or dividend policy of the Company, (C) any other material change
in the Company’s management, business or corporate structure, (D) seeking to
have the Company waive or make amendments or modifications to the Company’s
Articles of Incorporation or Bylaws, or other actions that may impede or
facilitate the acquisition of control of the Company by any person, (E) causing
a class of securities of the Company to be delisted from, or to cease to be
authorized to be quoted on, any securities exchange, or (F) causing a class of
securities of the Company to become eligible for termination of registration
pursuant to Section 12(g)(4) of the Exchange Act;

(viii) make any public disclosure, announcement or statement regarding any
intent, purpose, plan or proposal with respect to the Board, the Company, its
management, policies or affairs, any of its securities or assets or this
Agreement that is inconsistent with the provisions of this Agreement;

(ix) enter into any discussions, negotiations, agreements or understandings with
any Third Party with respect to any of the foregoing, or advise, assist,
knowingly encourage or seek to persuade any Third Party to take any action or
make any statement with respect to any of the foregoing, or otherwise take or
cause any action or make any statement inconsistent with any of the foregoing;
or

(x) publicly request, directly or indirectly, any amendment or waiver of the
foregoing.

The foregoing provisions of this Section 2(a) shall not be deemed to prohibit
any of the PW Group/Luxor/Zelman Shareholders or their directors, officers,
partners, employees, members or agents (acting in such capacity) from
communicating privately with the Company’s directors, officers or advisors so
long as such communications are not intended to, and would not reasonably be
expected to, require any public disclosure of such communications.

(b) Each of the PW Group Shareholders solely on behalf of itself and its
respective Affiliates and Associates, each of the Luxor Shareholders solely on
behalf of itself and its respective Affiliates and Associates and each of the
Zelman Shareholders solely on behalf of itself and its respective Affiliates and
Associates hereby severally and not jointly agrees to cause all shares of Common
Stock beneficially owned by it as of the record date for the 2014 Annual Meeting
to be present for quorum purposes and to be voted, at the 2014 Annual Meeting,
and further agrees that at the 2014 Annual Meeting it shall (i) vote in favor of
the 2014 Company

 

-7-



--------------------------------------------------------------------------------

Slate; (ii) vote for ratification of Ernst & Young LLP as the Company’s auditors
for the 2014 fiscal year; and (iii) vote for “say on pay” resolutions
recommended by the Board. At any subsequent special shareholders’ meeting (or
adjournments or postponements thereof) during the Covered Period each of the PW
Group Shareholders, each of the Luxor Shareholders and each of the Zelman
Shareholders shall cause all shares of Common Stock beneficially owned, directly
or indirectly, by it as of the applicable record date to be present for quorum
purposes and to be voted in favor of the election to the Board of those director
nominees nominated for election by the Board and against the removal of any
directors whose removal is not recommended by the Board.

(c) Nothing in this Section 2 shall prohibit or in any way limit any actions
that may be taken by the Nominees or their Replacements acting solely as a
director of the Company (including, without limitation, voting on any matter
submitted for consideration by the Board, participating in deliberations or
discussions of the Board and making suggestions or raising issues to the Board)
consistent with his fiduciary duties as a director of the Company (it being
understood and agreed that no PW Group/Luxor/Zelman Shareholder or any
Affiliates or Associates thereof shall seek to do indirectly through any of the
Nominees or their Replacements anything that would be prohibited if done by a PW
Group/Luxor/Zelman Shareholder or any Affiliate or Associate thereof).

3. Representations of the Company. The Company represents and warrants as
follows: (a) the Company has the power and authority to execute, deliver and
carry out the terms and provisions of this Agreement and to consummate the
transactions contemplated hereby; and (b) this Agreement has been duly and
validly authorized, executed and delivered by the Company, constitutes a valid
and binding obligation and agreement of the Company and is enforceable against
the Company in accordance with its terms.

4. Representations of the PW Group/Luxor/Zelman Shareholders. Each of the PW
Group Shareholders, each of the Luxor Shareholders and each of the Zelman
Shareholders severally and not jointly represents and warrants to the Company
that (a) such PW Group Shareholder, Luxor Shareholder or Zelman Shareholder has
the power and authority to execute, deliver and carry out the terms and
provisions of this Agreement and to consummate the transactions contemplated
hereby; (b) this Agreement has been duly and validly authorized, executed and
delivered by such PW Group Shareholder, Luxor Shareholder or Zelman Shareholder,
constitutes a valid and binding obligation and agreement of such PW Group
Shareholder, Luxor Shareholder or Zelman Shareholder and is enforceable against
such PW Group Shareholder, Luxor Shareholder or Zelman Shareholder in accordance
with its terms; and (c) such PW Group Shareholder, Luxor Shareholder or Zelman
Shareholder beneficially owns, directly or indirectly, an aggregate number of
shares of Common Stock set forth in the recitals to this Agreement for such PW
Group Shareholder, Luxor Shareholder or Zelman Shareholder, and such shares of
Common Stock constitute all of the Common Stock beneficially owned by such PW
Group Shareholder, Luxor Shareholder or Zelman Shareholder or in which such PW
Group Shareholder, Luxor Shareholder or Zelman Shareholder has any interest or
right to acquire, whether through derivative securities, voting agreements or
otherwise.

 

-8-



--------------------------------------------------------------------------------

5. Termination.

(a) Subject to paragraph (c) of this Section 5, this Agreement shall terminate
on the date ten (10) business days prior to the day upon which a notice to the
Secretary of the Company of nominations of persons for election to the Board or
the proposal of business at the 2015 annual meeting of shareholders of the
Company would be considered timely under Article II, Section 15 of the Company’s
Bylaws.

(b) The provisions of Section 8 through Section 18 shall survive the termination
of this Agreement. No termination pursuant to Section 5(a) shall relieve any
Party from liability for any breach of this Agreement prior to such termination.

(c) All obligations, but none of the rights, of the PW Group/Luxor/Zelman
Shareholders under this Agreement will terminate upon a material breach of this
Agreement by the Company. All obligations, but none of the rights, of the
Company under this Agreement will terminate upon a material breach of this
Agreement by any of the PW Group/Luxor/Zelman Shareholders.

6. Mutual Non-Disparagement. Subject to Section 7(d), each of the PW Group
Shareholders, each of the Luxor Shareholders and each of the Zelman Shareholders
severally and not jointly, on the one hand, and the Company, on the other hand,
agrees that, during the Covered Period, it will not, and it will cause each of
their respective Affiliates, directors, officers, managers, members and
employees not to, directly or indirectly, cause, express or cause to be
expressed, orally or in writing, any publicly disparaging statement with regard
to the other party, any Affiliate thereof, its business, or any of its current,
future or former directors, officers, executives, management, employees and
auditors.

7. Public Announcement; SEC Filing; Communications.

(a) On Tuesday, April 22, 2014 (not later than 8:30 a.m. (Eastern Time)), the
Company shall issue the mutually agreeable press release (the “Press Release”)
announcing certain terms of this Agreement, in the form attached hereto as
Exhibit A. Neither the Company nor the PW Group/Luxor/Zelman Shareholders shall
make any public announcement or public statement that is inconsistent with or
contrary to the statements made in the Press Release, except as required by law
or the rules of any stock exchange or with the prior written consent of the
other Party.

(b) On Tuesday, April 22, 2014 (not later than 8:30 a.m. (Eastern Time)), the
Company shall file a Form 8-K reporting entry into this Agreement and appending
or incorporating by reference this Agreement as an exhibit thereto.

(c) Promptly following the execution of this Agreement, the PW
Group/Luxor/Zelman Shareholders shall file an amendment to the Group 13D with
respect to the Company, reporting the entry into this Agreement, amending
applicable items to conform to its obligations hereunder and appending or
incorporating by reference this Agreement as an exhibit thereto.

 

-9-



--------------------------------------------------------------------------------

(d) For the avoidance of doubt, it is understood that nothing in this Agreement
limits the PW Group/Luxor/Zelman Shareholders’ rights (i) to make statements
(A) required by law, regulation or legal process, or (B) in connection with a
dispute covered by Section 11 of this Agreement or (ii) to communicate with
their investors in quarterly or annual letters provided such communications are
subject to standard confidentiality obligations.

(e) For the avoidance of doubt, it is understood that subject to the
restrictions set forth in this Agreement, none of the PW Group/Luxor/Zelman
Shareholders shall be prohibited from generally communicating with shareholders
of the Company.

8. Confidential Information. Each of the PW Group Shareholders, each of the
Luxor Shareholders and each of the Zelman Shareholders, severally and not
jointly, acknowledges that information concerning the business and affairs of
the Company (“Confidential Information”) may be disclosed to the Nominees or
their Replacements by the Company or its subsidiaries, or by the Company’s or
its subsidiaries’ Representatives. Each of the PW Group Shareholders, each of
the Luxor Shareholders and each of the Zelman Shareholders severally and not
jointly agrees that the Nominees or their Replacements will not disclose any of
the Confidential Information to other members of the PW Group/Luxor/Zelman
Shareholders who are not directors of the Company. For purposes of this
Agreement, the term “Confidential Information” shall not include information
that (a) was in or enters the public domain, or was or becomes generally
available to the public, other than as a result of disclosure by the Nominees or
their Replacements in violation of this Agreement, or (b) was independently
acquired or developed by the Nominees, their Replacements or members of the PW
Group/Luxor/Zelman Shareholders without violating any of the obligations of the
Nominees or their Replacements or any other confidentiality agreement, or under
any other contractual, legal, fiduciary or binding obligation of the Nominees or
their Replacements. Notwithstanding the foregoing, the Nominees or their
Replacements may disclose Confidential Information to their attorneys and to
their other Representatives, in each case in accordance with and subject to the
terms of the Non-Disclosure Agreement in the form attached hereto as Exhibit B.
The PW Group/Luxor/Zelman Shareholders shall cause any Nominee or Replacement to
execute and deliver to the Company the Non-Disclosure Agreement in the form
attached hereto as Exhibit B with the applicable PW Group/Luxor/Zelman
Shareholder or Shareholders prior to any such disclosure. Each of the PW Group
Shareholders, each of the Luxor Shareholders and each of the Zelman Shareholders
severally and not jointly acknowledges that the U.S. securities laws prohibit
any person who has received from an issuer material, non-public information
concerning such issuer from purchasing or selling securities of such issuer or
from communicating such information to any other person under circumstances in
which it is reasonably foreseeable that such person is likely to purchase or
sell such securities. The Company agrees that none of the PW Group/Luxor/Zelman
Shareholders will be responsible for any Confidential Information obtained by
others as a result of governmental monitoring of communications.

9. Release of Claims.

(a) On behalf of themselves and each of their respective directors, officers,
managers, members, shareholders and employees, the Company and each of the PW
Group Shareholders, each of the Luxor Shareholders and each of the Zelman
Shareholders severally and not jointly release and forever discharge each other,
and each of their respective successors,

 

-10-



--------------------------------------------------------------------------------

assigns, parent and subsidiary companies, joint ventures, partnerships, owners,
directors, officers, partners, principals, managers, members, employees,
attorneys, consultants, financial advisors, shareholders, insurers and agents
(collectively, “Released Persons”) from all claims and demands, rights and
causes of action of any kind arising out of or relating to this Agreement and
the election of directors at the 2014 Annual Meeting from the beginning of time
through the date of this release. Notwithstanding anything to the contrary in
this Section 9, the Company and each of the PW Group Shareholders, each of the
Luxor Shareholders and each of the Zelman Shareholders severally and not jointly
do not release any obligations or claims related to the enforcement of the terms
and provisions of this Agreement.

(b) It is the intention of the Parties that the foregoing release set forth
above in clause (a) shall be effective as a bar to all matters released herein.
In furtherance and not in limitation of such intention, the release described
herein shall be, and shall remain in effect as, a full and complete release,
notwithstanding the discovery or existence of any additional or different facts
or claims. It is expressly understood and agreed that this Agreement is intended
to cover and does cover not only all known facts and/or claims but also any
further facts and/or claims not now known or anticipated, but which may later
develop or should be discovered, including all the effects and consequences
thereof. To further effectuate this intention, each Party acknowledges its
awareness of California Civil Code Section 1542, which reads as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

(c) It is the intention of each Party to waive their respective rights under
that section and any statute, rule, and legal doctrine of similar import for any
and all matters released herein. In waiving the provisions of Section 1542 of
the California Civil Code, each Party expressly acknowledges and understands
that it may hereafter discover facts in addition to or different from those
which it now believes to be true with respect to the subject matter of the
matters released herein, but expressly agrees that it has taken these
possibilities into account in electing to participate in this Agreement, and
that the release given herein shall be and remain in effect as a full and
complete release notwithstanding the discovery or existence of any such
additional or different facts, as to which each Party expressly assumes the
risk.

10. Governing Law. THE AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF CALIFORNIA WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW.

11. Remedies.

(a) Each of the Parties acknowledges and agrees that a breach or threatened
breach by any Party may give rise to irreparable injury inadequately compensable
in damages, and accordingly each Party shall be entitled to seek injunctive
relief to prevent a breach of the provisions hereof and to seek to enforce
specifically the terms and provisions hereof exclusively in the United States
District Court for the Central District of California located in Orange County,
or, if jurisdiction in such court is not available, any state court located in
Orange County

 

-11-



--------------------------------------------------------------------------------

in the State of California, in addition to any other remedies at law or in
equity, in addition to any other remedy to which such aggrieved Party may be
entitled to at law or in equity. Each of the Parties hereto agrees to waive any
bonding or security requirement under any applicable law.

(b) Furthermore, each Party (a) consents to submit itself to the personal
jurisdiction of the United States District Court for the Central District of
California located in Orange County, or, if jurisdiction in such court is not
available, any state court located in Orange County in the State of California,
in the event any dispute arises out of this Agreement or the transactions
contemplated by this Agreement, (b) agrees that it shall not attempt to deny or
defeat such personal jurisdiction by motion or other request for leave from such
court, (c) agrees that it shall not bring any action relating to this Agreement
or the transactions contemplated by this Agreement in any court other than the
United States District Court for the Central District of California located in
Orange County, or, if jurisdiction in such court is not available, any state
court located in Orange County in the State of California, and each of the
Parties irrevocably waives the right to trial by jury, and (d) each of the
Parties irrevocably consents to service of process by a reputable overnight mail
delivery service, signature requested, to the address set forth in Section 13 or
as otherwise provided by applicable law.

12. Entire Agreement; Amendment. This Agreement contains the entire agreement
and understanding of the Parties with respect to the subject matter hereof and
supersedes any and all prior and contemporaneous agreements, memoranda,
arrangements and understandings, both written and oral, between the Parties, or
any of them, with respect to the subject matter hereof. This Agreement may be
amended only by an agreement in writing executed by the Parties hereto, and no
waiver of compliance with any provision or condition of this Agreement and no
consent provided for in this Agreement shall be effective unless evidenced by a
written instrument executed by the Party against whom such waiver or consent is
to be effective. No failure or delay by a Party in exercising any right, power
or privilege hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise thereof preclude any other or further exercise thereof or
the exercise of any right, power or privilege hereunder.

13. Notices. All notices, consents, requests, instructions, approvals and other
communications provided for herein and all legal process in regard hereto shall
be in writing and shall be deemed validly given, made or served when delivered
in person or sent by overnight courier, when actually received during normal
business hours at the address specified in this subsection:

if to the Company:

BJ’s Restaurants, Inc.

7755 Center Avenue, Suite 300

Huntington Beach, CA 92647

Attention: Jerry Deitchle, Chairman of the Board

with a copy to

Sullivan & Cromwell LLP

1888 Century Park East, Suite 2100

 

-12-



--------------------------------------------------------------------------------

Los Angeles, CA 90067

Attention: Alison S. Ressler, Esq.

                 Patrick S. Brown, Esq.

if to the PW Group Shareholders:

PW Partners Atlas Fund LP

141 W. Jackson Blvd., Suite 300

Chicago, IL 60604

Attention: Patrick Walsh

with a copy to

Olshan Frome Wolosky LLP

Park Avenue Tower

65 East 55th Street

New York, NY 10022

Attention: Steve Wolosky, Esq.

if to the Luxor Shareholders:

Luxor Capital Group LP

1114 Avenue of the Americas, 29th Floor

New York, NY 10036

Attention: Norris Nissim, Esq.

with a copy to

Kleinberg, Kaplan, Wolff & Cohen, P.C.

551 Fifth Avenue, 18th Floor

New York, NY, 10176

Attention: Christopher P. Davis, Esq.

if to the Zelman Shareholders:

Zelman Capital, LLC

3333 Richmond Road, 340

Beachwood, OH 44122

Attention: David S. Zelman

14. Expenses. Within ten (10) business days following receipt of reasonably
satisfactory documentation thereof (including, with respect to legal invoices,
information on dates and number of hours with respect to time entries), the
Company will reimburse the PW Group/Luxor/Zelman Shareholders for their
reasonable out-of-pocket fees and expenses (including legal expenses) that are
directly attributable to the nomination of directors in connection with the 2014
Annual Meeting and the negotiation, execution and effectuation of this Agreement
and the transactions contemplated hereby in an amount not to exceed $100,000.

 

-13-



--------------------------------------------------------------------------------

15. Severability. If at any time subsequent to the date hereof, any provision of
this Agreement shall be held by any court of competent jurisdiction to be
illegal, void or unenforceable, such provision shall be of no force and effect,
but the illegality or unenforceability of such provision shall have no effect
upon the legality or enforceability of any other provision of this Agreement.

16. Counterparts. This Agreement may be executed in two or more counterparts
either manually or by electronic or digital signature (including by facsimile or
electronic mail transmission), each of which shall be deemed to be an original
and all of which together shall constitute a single binding agreement on the
Parties, notwithstanding that not all Parties are signatories to the same
counterpart.

17. No Third Party Beneficiaries; Assignment. This Agreement is solely for the
benefit of the Parties hereto and is not binding upon or enforceable by any
other persons. No Party may assign its rights or delegate its obligations under
this Agreement, whether by operation of law or otherwise, and any assignment in
contravention hereof shall be null and void. Nothing in this Agreement, whether
express or implied, is intended to or shall confer any rights, benefits or
remedies under or by reason of this Agreement on any persons other than the
Parties, nor is anything in this Agreement intended to relieve or discharge the
obligation or liability of any third persons to any Party.

18. Interpretation and Construction. When a reference is made in this Agreement
to a Section, such reference shall be to a Section of this Agreement, unless
otherwise indicated. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. Whenever the words “include,” “includes” and “including” are
used in this Agreement, they shall be deemed to be followed by the words
“without limitation.” The words “hereof, “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. The word “will”
shall be construed to have the same meaning as the word “shall.” The words
“dates hereof” will refer to the date of this Agreement. The word “or” is not
exclusive. The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms. Any agreement, instrument,
law, rule or statute defined or referred to herein means, unless otherwise
indicated, such agreement, instrument, law, rule or statute as from time to time
amended, modified or supplemented. Each of the Parties acknowledges that it has
been represented by counsel of its choice throughout all negotiations that have
preceded the execution of this Agreement, and that it has executed the same with
the advice of said independent counsel. Each Party cooperated and participated
in the drafting and preparation of this Agreement and the documents referred to
herein, and any and all drafts relating thereto exchanged among the Parties
shall be deemed the work product of all of the Parties and may not be construed
against any Party by reason of its drafting or preparation. Accordingly, any
rule of law or any legal decision that would require interpretation of any
ambiguities in this Agreement against any Party that drafted or prepared it is
of no application and is hereby expressly waived by each of the Parties hereto,
and any controversy over interpretations of this Agreement shall be decided
without regards to events of drafting or preparation. The obligations of each PW
Group Shareholder, Luxor Shareholder or Zelman Shareholder herein shall be
understood to apply to each of their respective Affiliates and Associates, and
each PW Group Shareholder, each Luxor Shareholder and each Zelman

 

-14-



--------------------------------------------------------------------------------

Shareholder agrees that it will cause its respective Affiliates and Associates
to comply with the terms of this Agreement. As used in this Agreement, the terms
“Affiliate” and “Associate” shall have the respective meanings set forth in Rule
12b-2 promulgated by the SEC under the Exchange Act and shall include all
persons or entities that at any time during the term of this Agreement become
Affiliates or Associates of any person or entity referred to in this Agreement,
it being understood, that such terms shall not include non-employee investors in
any PW Group Shareholder, Luxor Shareholder or Zelman Shareholder, respectively,
or any portfolio company of any PW Group Shareholder, Luxor Shareholder or
Zelman Shareholder, respectively, in each case that are not controlled by any of
the PW Group Shareholders or Mr. Walsh, alone or in combination, by any of the
Luxor Shareholders or Christian Leone, alone or in combination, or by any of the
Zelman Shareholders, Mr. Bernzweig or Mr. Zelman, alone or in combination, and
for the avoidance of doubt, that any Affiliate or Associate controlled by
Mr. Walsh shall be considered an Affiliate or Associate, respectively, of each
PW Group Shareholder, any Affiliate or Associate controlled by Christian Leone
shall be considered an Affiliate or Associate, respectively, of each Luxor
Shareholder, and any Affiliate or Associate controlled by Mr. Bernzweig or
Mr. Zelman shall be considered an Affiliate or Associate, respectively, of each
Zelman Shareholder. As used in this Agreement, the term “Group 13D” shall mean,
with respect to PW Group/Luxor/Zelman Shareholders, the Schedule 13D filed by
the PW Group/Luxor/Zelman Shareholders prior to the date hereof and as amended
prior to the date hereof. As used in this Agreement, the term “Third Party”
shall mean any person or entity not (A) a party to this Agreement, (B) a member
of the Board, (C) an officer of the Company, or (D) an Affiliate or Associate of
the PW Group/Luxor/Zelman Shareholders. As used in this Agreement, the term
“Representatives” shall mean, with respect to any person, such person’s
directors, officers, employers (and their employees), employees, managers,
agents, consultants, advisors or other representatives, including legal counsel,
accountants and financial advisors.

[Signature Pages Follow]

 

-15-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has executed this Agreement, or caused
the same to be executed by its duly authorized representative as of the date
first above written.

 

BJ’S RESTAURANTS, INC. By:  

 /s/ GERALD W. DEITCHLE

  Name:   Gerald W. Deitchle   Title:   Chairman of the Board

PW GROUP SHAREHOLDERS

 

PW PARTNERS ATLAS FUND II LP By:  

PW Partners Atlas Funds, LLC

General Partner

By:  

 /s/ PATRICK WALSH

  Name:   Patrick Walsh   Title:  

Managing Member and Chief

Executive Officer

 

PW PARTNERS ATLAS FUND LP By:  

PW Partners Atlas Funds, LLC

General Partner

By:  

 /s/ PATRICK WALSH

  Name:   Patrick Walsh   Title:  

Managing Member and Chief

Executive Officer

 

PW PARTNERS MASTER FUND LP By:  

PW Partners, LLC

General Partner

By:  

 /s/ PATRICK WALSH

  Name:   Patrick Walsh   Title:  

Managing Member and Chief

Executive Officer

 

-16-



--------------------------------------------------------------------------------

PW PARTNERS ATLAS FUNDS, LLC By:  

 /s/ PATRICK WALSH

  Name:   Patrick Walsh   Title:  

Managing Member and Chief

Executive Officer

 

PW PARTNERS, LLC By:  

 /s/ PATRICK WALSH

  Name:   Patrick Walsh   Title:  

Managing Member and Chief

Executive Officer

 

PW PARTNERS CAPITAL MANAGEMENT LLC By:  

 /s/ PATRICK WALSH

  Name:   Patrick Walsh   Title:   Managing Member

 

 /S/ PATRICK WALSH

PATRICK WALSH

 

-17-



--------------------------------------------------------------------------------

LUXOR SHAREHOLDERS

 

LUXOR CAPITAL PARTNERS, LP By:  

LCG Holdings, LLC

General Partner

By:  

 /s/ NORRIS NISSIM

  Name:   Norris Nissim   Title:   General Counsel

 

LUXOR WAVEFRONT, LP By:  

LCG Holdings, LLC

General Partner

By:  

 /s/ NORRIS NISSIM

  Name:   Norris Nissim   Title:   General Counsel

 

LUXOR CAPITAL PARTNERS OFFSHORE MASTER FUND, LP By:  

LCG Holdings, LLC

General Partner

By:  

 /s/ NORRIS NISSIM

  Name:   Norris Nissim   Title:   General Counsel

 

LUXOR CAPITAL PARTNERS OFFSHORE, LTD. By:  

Luxor Capital Group, LP

Investment Manager

By:  

 /s/ NORRIS NISSIM

  Name:   Norris Nissim   Title:   General Counsel

 

-18-



--------------------------------------------------------------------------------

LUXOR SPECTRUM OFFSHORE MASTER FUND, LP By:  

LCG Holdings, LLC

General Partner

By:  

 /s/ NORRIS NISSIM

  Name:   Norris Nissim   Title:   General Counsel

 

LUXOR SPECTRUM OFFSHORE, LTD. By:  

Luxor Capital Group, LP

Investment Manager

By:  

 /s/ NORRIS NISSIM

  Name:   Norris Nissim   Title:   General Counsel

 

LUXOR CAPITAL GROUP, LP By:  

Luxor Management, LLC

General Partner

By:  

 /s/ NORRIS NISSIM

  Name:   Norris Nissim   Title:   General Counsel

 

LCG HOLDINGS, LLC By:  

 /s/ NORRIS NISSIM

  Name:   Norris Nissim   Title:   General Counsel

 

LUXOR MANAGEMENT, LLC By:  

 /s/ NORRIS NISSIM

  Name:   Norris Nissim   Title:   General Counsel

 

-19-



--------------------------------------------------------------------------------

 /S/ CHRISTIAN LEONE

CHRISTIAN LEONE

 

-20-



--------------------------------------------------------------------------------

ZELMAN SHAREHOLDERS

 

ZELMAN CAPITAL, LP By:   Zelman Capital, LLC   General Partner By:  

 /s/ STEPHEN H. WANK

  Name:   Stephen H. Wank   Title:   Chief Financial Officer

 

ZELMAN CAPITAL, LLC By:  

 /s/ STEPHEN H. WANK

  Name:   Stephen H. Wank   Title:   Chief Financial Officer

 

 /s/ DAVID S. ZELMAN

DAVID S. ZELMAN

 

/S/ JASON G. BERNZWEIG

JASON G. BERNZWEIG

 

-21-



--------------------------------------------------------------------------------

Exhibit A

(Press Release)



--------------------------------------------------------------------------------

EXHIBIT A

BJ’S RESTAURANTS ANNOUNCES AGREEMENT WITH PW PARTNERS AND LUXOR CAPITAL PARTNERS
ON BOARD COMPOSITION

Authorizes $50 Million Share Repurchase Plan and Expands Upon Other Value
Enhancing Initiatives

HUNTINGTON BEACH, CA – April 22, 2014 – BJ’s Restaurants, Inc. (Nasdaq: BJRI)
(“BJ’s” or the “Company”) announced today that it has reached an agreement with
PW Partners Atlas Fund II LP, Luxor Capital Partners LP and certain other
shareholders (collectively, the “PW Partners / Luxor Group”) under which the
Company has agreed to nominate three new independent directors at the Company’s
2014 Annual Meeting of Shareholders (the “2014 Annual Meeting”), one of which
has been appointed to the Board of Directors effective immediately. BJ’s also
announced that it is implementing additional initiatives to enhance long-term
value for the Company’s shareholders, including a $50 million share repurchase
authorization and a further expansion of the Company’s current non-strategic
cost optimization initiative.

“Our Board of Directors and management team remain committed to the continued
execution of our national restaurant expansion plan as a key driver in building
the BJ’s brand and creating sustainable long-term value for our shareholders,”
said Jerry Deitchle, BJ’s Chairman of the Board. “The new independent directors
and additional initiatives announced today reflect our ongoing commitment to
pursuing opportunities to steadily build shareholder value as we grow our
business in a high-quality and scalable manner.”

AGREEMENT WITH PW PARTNERS / LUXOR GROUP TO IMMEDIATELY APPOINT ONE AND NOMINATE
TWO ADDITIONAL INDEPENDENT DIRECTORS

Under the agreement with the PW Partners / Luxor Group, Mark McEachen has been
appointed to the Company’s Board of Directors and will serve on the Board’s
Compensation Committee and Audit Committee. Additionally, Mark McEachen, Patrick
Walsh and Noah Elbogen will be included on the Company’s slate of Board nominees
for election at the 2014 Annual Meeting. Current Board members John (“Jack”)
Grundhofer and William (“Bill”) Hyde will retire from the Board effective at the
2014 Annual Meeting. As a result, the Company’s Board of Directors has been
increased by one seat to 11 members. The PW Partners / Luxor Group, which
collectively owns approximately 16% of the Company’s outstanding shares, has
agreed to vote its shares for the Company’s nominees at the upcoming 2014 Annual
Meeting.

“The Board believes this agreement is in the best interest of the Company and
all of our shareholders,” said Mr. Deitchle. “We look forward to welcoming
Patrick, Mark and Noah to our Board and believe they will enhance our Board’s
collective experience and expertise. On behalf of the Board, I’d like to thank
Jack and Bill for their highly valuable service and significant contributions to
BJ’s success over the years. Both have been outstanding directors and have
served with distinction.”

The agreement with PW Partners / Luxor Group will be filed on a Form 8-K with
the Securities and Exchange Commission. The Company expects to file proxy
materials for its 2014 Annual Meeting in the near future.



--------------------------------------------------------------------------------

$50 MILLION SHARE REPURCHASE PLAN

The Company’s Board of Directors has authorized the repurchase of up to $50
million of the Company’s common stock. Of that authorized amount, BJ’s expects
to repurchase at least $25 million by the end of fiscal 2014. The Company
currently anticipates funding share repurchases utilizing its cash flow from
operations, cash balances on hand and existing credit facility.

“In light of our substantial current cash flow from operations and strong
balance sheet, we believe that BJ’s is well-positioned to return capital to
shareholders in the form of a repurchase program, while we continue delivering
improvements in total productive capacity with a targeted annual increase in
total restaurant operating weeks of at least 10% during the next several years,
and also continue executing our recently announced sales-building and brand
initiatives,” said Greg Trojan, BJ’s President and Chief Executive Officer.

Pursuant to the share repurchase authorization, purchases may be made from time
to time in the open market, through block purchases or in privately negotiated
transactions, in accordance with applicable securities laws. The timing and
actual amount of shares to be purchased will be subject to management’s
evaluation of market conditions, applicable legal requirements, the Company’s
ongoing evaluation of its capital position and capital requirements and other
factors.

EXPANSION OF NON-STRATEGIC COST OPTIMIZATION INITIATIVE

At the Company’s Analyst Day in February 2014, BJ’s announced a cost
optimization initiative consisting of a series of actions designed to reduce
costs that do not directly affect the quality and value of the dining experience
of BJ’s guests. Today, the Company announced that it has retained a nationally
recognized consultant to assist in the ongoing implementation of its
cost-optimization initiative.

“The profitability of our restaurants is central to our value proposition,” said
Mr. Trojan. “Earlier this year, we began executing our cost optimization
initiative. While we are pleased with our results to date, more remains to be
done. We believe the elimination of certain additional non-strategic spending
will allow us to further accelerate earnings growth while preserving the unique
dining experience we deliver to our guests and the high-quality support we
provide to our restaurant operators.”

* * * * *

About BJ’s Restaurants, Inc.

BJ’s Restaurants, Inc. currently owns and operates 149 casual dining restaurants
under the BJ’s Restaurant & Brewery®, BJ’s Restaurant & Brewhouse®, BJ’s Pizza &
Grill® and BJ’s Grill® brand names. BJ’s Restaurants offer an innovative and
broad menu featuring award-winning, signature deep-dish pizza complemented with
generously portioned salads, appetizers, sandwiches, soups, pastas, entrees and
desserts, including the Pizookie® dessert. Quality, flavor, value, moderate
prices and sincere service remain distinct attributes of the BJ’s experience.
The Company operates several microbreweries in addition to using independent
third party brewers to produce and distribute BJ’s critically acclaimed
proprietary craft beers throughout the chain. The Company’s restaurants are
located in California (64), Texas (30), Florida (15), Arizona (6),



--------------------------------------------------------------------------------

Colorado (5), Nevada (5), Ohio (4), Washington (4), Oklahoma (3), Oregon (3),
Kentucky (2), Virginia (2), Arkansas (1), Indiana (1), Kansas (1), Louisiana
(1), Maryland (1) and New Mexico (1). Visit BJ’s Restaurants, Inc. on the Web at
http://www.bjsrestaurants.com.

Certain statements in the preceding paragraphs and all other statements that are
not purely historical constitute “forward-looking” statements for purposes of
the Securities Act of 1933 and the Securities and Exchange Act of 1934, as
amended, and are intended to be covered by the safe harbors created thereby.
Such statements include, but are not limited to, those regarding BJ’s national
restaurant expansion plan, earnings growth and growth in long-term value for
shareholders and targeted increases in total restaurant operating weeks. These
“forward-looking” statements involve known and unknown risks, uncertainties and
other factors which may cause actual results to be materially different from
those projected or anticipated. Factors that might cause such differences
include, but are not limited to: (i) our ability to manage an increasing number
of new restaurant openings, (ii) construction delays, (iii) labor shortages,
(iv) increase in minimum wage and other employment related costs, including the
potential impact of the Patient Protection and Affordable Care Act on our
operations, (v) the effect of credit and equity market disruptions on our
ability to finance our continued expansion on acceptable terms, (vi) food
quality and health concerns, (vii) factors that impact California, where 64 of
our current 149 restaurants are located, (viii) restaurant and brewery industry
competition, (ix) impact of certain brewery business considerations, including
without limitation, dependence upon suppliers, third party contractors and
related hazards, (x) consumer spending trends in general for casual dining
occasions, (xi) potential uninsured losses and liabilities due to limitations on
insurance coverage, (xii) fluctuating commodity costs and availability of food
in general and certain raw materials related to the brewing of our craft beers
and energy, (xiii) trademark and service-mark risks, (xiv) government
regulations and licensing costs, (xv) beer and liquor regulations, (xvi) loss of
key personnel, (xvii) inability to secure acceptable sites, (xviii) legal
proceedings, (xix) other general economic and regulatory conditions and
requirements, (xx) the success of our key sales-building and related operational
initiatives, and (xxi) numerous other matters discussed in the Company’s filings
with the Securities and Exchange Commission, including its recent reports on
Forms 10-K, 10-Q and 8-K. The “forward-looking” statements contained in this
press release are based on current assumptions and expectations and BJ’s
Restaurants, Inc. undertakes no obligation to update or alter its
“forward-looking” statements whether as a result of new information, future
events or otherwise.

CONTACTS:

Investors

Greg Levin

BJ’s Restaurants, Inc.

(714) 500-2400

JCIR

Joseph Jaffoni / Richard Land

(212) 835-8500

bjri@jcir.com



--------------------------------------------------------------------------------

Media

Sard Verbinnen & Co

John Christiansen / Michael Henson

(415) 618-8750 / (212) 687-8080

#    #    #



--------------------------------------------------------------------------------

Exhibit B

(Form of Non-Disclosure Agreement)



--------------------------------------------------------------------------------

EXHIBIT B

NON-DISCLOSURE AGREEMENT

The undersigned (the “Director”), being a member of the Board of Directors of
BJ’s Restaurants, Inc., a California corporation (the “Company”), may be
provided Confidential Information (as defined below) regarding the Company. The
Director may, from time to time, share such Confidential Information with his
legal counsel (“Director Counsel”) and/or [            ] (the “Associated
Entity”) and certain of its Representatives (as defined below). As a condition
to such information being shared with the Associated Entity, the Associated
Entity and, as applicable, the Director each agrees to treat the Confidential
Information in accordance with the applicable provisions of this Agreement.

1. Definition of Confidential Information.

“Confidential Information” shall mean any information concerning the Company or
its businesses including, but not limited to, information (whether furnished in
writing or electronic format or orally) regarding its governance, board of
directors, management, plans, strategies, finances or operations, including
information relating to financial statements, evaluations, plans, programs,
customers, restaurants, equipment and other assets, products, manufacturing,
marketing, know-how, intellectual property and trade secrets and information
which the Company has obtained from third parties and with respect to which the
Company is obligated to maintain confidentiality, in each case that is furnished
by or on behalf of the Company to the Director or the Associated Entity or any
of its Representatives after the date hereof. Confidential Information also
includes any reports, analyses, summaries, interpretations, compilations,
forecasts, financial statements, memoranda, notes, studies or any other written
or electronic materials prepared by or for Director, the Associated Entity or
any of its Representatives to the extent that they contain or are based upon or
generated from such information.

Confidential Information shall not include: (i) any information which is
independently acquired by the Director or the Associated Entity or any of its
Representatives from a third party source not known to the Director, the
Associated Entity or any of its Representatives, after good faith inquiry, to be
in breach of a duty of confidentiality to the Company; (ii) any information that
was or is independently developed by or for the Director or the Associated
Entity or any of its Representatives without use of or reliance on Confidential
Information; (iii) any information that is or becomes generally available to the
public other than as a result of disclosure by the Director or the Associated
Entity or any of its Representatives in violation of this Agreement; or (iv) any
information that was, prior to disclosure by the Company, already in the
possession of the Director or the Associated Entity or any of its
Representatives.

2. Duty of Confidentiality; Preservation of Privilege.

Each of the Associated Entity and Director acknowledge that, as a director of
the Company, the Director is subject to fiduciary and other obligations that
prohibit the disclosure or use of any Confidential Information in any manner
whatsoever other than in connection with serving as a director of the Company,
provided that (i) the Director may, from time to time, share Confidential
Information with the Associated Entity and Director Counsel in accordance with
the terms of this Agreement and (ii) nothing contained herein shall prevent the
Director from privately disclosing Confidential Information to officers,
directors, accountants and counsel for the Company.

To avoid the unintended disclosure of information properly protected by
attorney-client or work product privilege of the Company, it is understood and
agreed that the Director shall not disclose to the Associated Entity or its
Representatives any Legal Advice (as defined below). “Legal Advice” as used
herein shall be solely and exclusively limited to the privileged legal advice
provided by in-house or outside legal counsel reasonably identified by such
counsel to the Director as being privileged and shall not include factual
information or the formulation or analysis of business strategy.

The Associated Entity and Director will not disclose the Confidential
Information or use the Confidential Information other than in connection with
the Director’s service as a director of the Company, provided that (i) subject
to the remaining provisions of this paragraph, the Associated Entity and
Director shall not be prohibited from disclosing or using the Confidential
Information to the extent required by law or rule, or requested by regulatory
authority or legal, judicial or administrative process and (ii) (x) the
Associated Entity may disclose the Confidential Information to its employees,
managers, agents, consultants, advisors or other representatives,



--------------------------------------------------------------------------------

including legal counsel, accountants and financial advisors (collectively,
“Representatives”) who reasonably need to know such information for the purposes
of advising the Associated Entity with respect to its investment in the Company
and solely for that purpose and (y) the Director may disclose the Confidential
Information to Director Counsel on a reasonable need-to-know basis, provided
that with respect to both clause (x) and (y) such parties are instructed to keep
the Confidential Information confidential and to not disclose or use such
information except to the same extent the Associated Entity or Director may
disclose or use such information in accordance with this Agreement. If such
disclosure is required or requested by law, rule, a regulatory authority or
legal, judicial or administrative process, the Associated Entity and the
Director each agree, to the extent permitted by applicable law, to provide the
Company with prompt notice prior to any disclosure so that the Company may, at
its sole expense, seek an appropriate protective order or other appropriate
remedy. If the Company seeks a protective order, the Associated Entity and
Director each agree, and shall cause any of its Representatives or Director
Counsel, as the case may be, to provide, at the Company’s sole expense, such
commercially reasonable cooperation as the Company shall reasonably request and
in no event will they oppose action by the Company to obtain a protective order
or other relief to prevent the disclosure of Confidential Information or to
obtain reliable assurance that confidential treatment will be afforded to the
Confidential Information. For the avoidance of doubt, there shall be no legal
requirement applicable to the Director, the Associated Entity or any
Representative to disclose any Confidential Information solely by virtue of the
fact that, absent such disclosure, such parties would be prohibited from
purchasing, selling, or engaging in derivative or other voluntary transactions
with respect to the Company’s securities or otherwise proposing or making an
offer to do any of the foregoing or making any offer, including any tender
offer, or such parties would be unable to file any proxy materials in compliance
with Section 14(a) of the Securities Exchange Act of 1934, as amended, or the
rules promulgated thereunder.

3. Non-Public Information. The Associated Entity is aware, and will advise any
of its Representatives who is informed of the matters that are the subject of
this Agreement, that the Confidential Information may constitute material,
non-public information and of the restrictions imposed by the United States
securities laws on the purchase or sale of securities by any person who has
received material, non-public information from a publicly traded company and on
the communication of such information to any other person who may purchase or
sell such securities in reliance upon such information. The Associated Entity
and the Company acknowledge that none of the provisions hereto shall in any way
limit the Associated Entity’s or any of its Representatives’ activities in their
respective ordinary course of businesses if such activities will not violate
applicable securities laws or the obligations specifically agreed to under this
Agreement.

4. Breach of Agreement. The Associated Entity agrees to be responsible for any
breach of this Agreement by the Associated Entity or any of its Representatives.
It is acknowledged that money damages and other remedies at law would be
inadequate to protect the Company against a breach of this Agreement, and it is
agreed that, in addition to any other applicable relief, the Company shall be
entitled to seek equitable relief (including injunction and/or specific
performance) in the event of any such breach without proof of actual damages.

5. Termination. The terms and conditions of this Agreement shall terminate
twelve months after the Director ceases to be a director of the Company.

6. Return or Destruction. Upon receipt of the written request of the Company,
the Associated Entity and Director will promptly return to the Company or, at
the Associated Entity’s or Director’s option, destroy all written Confidential
Information in his or its possession, except to the extent such return or
destruction is prohibited by document retention requirements under applicable
law or rule or is electronically stored and cannot be expunged without
considerable effort. If requested by the Company, the Director and an
appropriate officer of the Associated Entity will certify to the Company that
all such material has been so delivered or destroyed. Any and all duties and
obligations existing under this Agreement shall remain in full force and effect
until the termination of this Agreement pursuant to Section 5, notwithstanding
the delivery or destruction of the Confidential Information required by this
Section 6.

7. No Representations, Liability. Each of the Director, the Associated Entity
and any of its Representatives to whom the Associated Entity transmits
Confidential Information under this Agreement acknowledges that none of the
Company, any Company affiliate or any Representative of the Company makes any
representation or warranty, express or implied, as to the accuracy or
completeness of the Confidential Information. None of the Company, any Company
affiliate or any Representative of the Company shall have any liability to the



--------------------------------------------------------------------------------

Director, the Associated Entity or any such Representative of the Associated
Entity relating to or resulting from the use of the Confidential Information by
the Director, the Associated Entity or any such Representative of the Associated
Entity or any errors in or omissions from the Confidential Information.

8. Ownership. All Confidential Information shall remain the property of the
Company and none of the Director, the Associated Entity of any of its
Representatives shall by virtue of any disclosure of or use of any Confidential
Information acquire any rights with respect thereto, all of which rights
(including all intellectual property rights) shall remain exclusively with the
Company.

9. Governing Law; Miscellaneous. This Agreement shall be governed by, and
construed in accordance with, the internal laws of the State of California,
without giving effect to principles of conflicts of law. Each party submits to
the exclusive jurisdiction of the state and federal courts located in Orange
County, California, for any action or proceeding relating to this Agreement, and
expressly waives any objection it may have to such jurisdiction or the
convenience of such forum. No failure or delay by a party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any right, power or privilege hereunder. This
Agreement may only be modified pursuant to a written agreement signed by the
parties hereto and shall be binding upon the parties hereto and their successors
and assigns. This Agreement may be signed in counterparts.

 

BJ’S RESTAURANTS, INC. By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED: By:  

 

  [Director]

[Associated Entity]

By:  

 

  Name:   Title: